Opinion filed April 14, 2011




                                            In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-11-00031-CV
                                        __________

              MITZIE F. TARIN AND MARIA FLORES, Appellants

                                                 V.

       ELIAZER BENAVIDES AND BELINDA BENAVIDES, Appellees


                           On Appeal from the 161st District Court

                                     Ector County, Texas

                                Trial Court Cause No. B-126,827


                               MEMORANDUM OPINION

       Mitzie F. Tarin and Maria Flores filed a notice of appeal from an order of the trial court
denying their motion for new trial. The trial court had previously entered a partial order of
dismissal.   Upon receiving the clerk’s record, the clerk of this court wrote the parties on
March 18, 2011, and informed them that it did not appear that we had jurisdiction in this case
because there was no final, appealable order. We requested that appellants respond and show
grounds for continuing the appeal. We also notified appellants that the appeal may be dismissed
pursuant to TEX. R. APP. P. 42. See Rule 42.3.
          Appellants have filed a response stating that they are unable to find any case authority on
the question of whether the trial court’s order is appealable but that the “order of November 9
[sic], 2010, is an order of Dismissal with prejudice” and seems to be a final order. The November
29, 2010 order is entitled “PARTIAL ORDER OF DISMISSAL WITH PREJUDICE”; it is not a
final order disposing of all claims and all parties. Moreover, there is no language in the order
that would indicate it is a final, appealable order. Absent an order of severance or orders
disposing of all claims against all parties to this lawsuit, we have no jurisdiction to entertain the
appeal.     Unless specifically authorized by statute, appeals may be taken only from final
judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex. 2007); Lehmann
v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). Appellants have not established why the order
they are challenging is appealable at this time.
          Accordingly, the appeal is dismissed for want of jurisdiction.


                                                               PER CURIAM


April 14, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2